In re Tauzier, Ronald Gilbert; — Plaintiff(s); applying for supervisory and/or remedial writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “D”, No. 73474.
The relator represents that the district court has failed to act timely on an application for post conviction relief he claims to have filed on or about December 21, 1989. If relator’s representation is correct, the district court is ordered to consider and act on the motion. If relator's representation is incorrect, the district court is ordered to accept, file and act upon the pleading which is herewith transferred to the district court.